Citation Nr: 0813554	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of injuries to the left fifth (ring) and the right fourth 
finger with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating decision in which the RO, inter alia, 
recharacterized the veteran's residuals of an injury to the 
left fifth (ring) finger and residual of an injury to the 
right fourth finger, both separately rated as 0 percent 
(noncompensable) disabling, as residuals of injuries to the 
left fifth (ring) finger and the right fourth finger with 
degenerative joint disease and assigned a joint 10 percent 
rating under Diagnostic Codes 5010-5230, effective January 
26, 2005.  In November 2005, the veteran filed a notice of 
disagreement (NOD) with the assigned rating; and the RO 
issued a statement of the case (SOC) in November 2006.  The 
following month, the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals).  A 
supplemental SOC (SSOC), reflecting the continued denial of 
the claim, was issued in August 2007.  

Inasmuch as a higher rating for the veteran's bilateral hand 
disability is assignable, and the veteran is presumed to seek 
the maximum available benefit; therefore the matter of an 
increased rating for his bilateral hand disability remains 
for appellate consideration.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

During his hearing, the veteran testified that his bilateral 
hand disability had worsened since he was last examined by VA 
in May 2005.  Hence, an examination to obtain more 
contemporaneous findings is needed.  

In this regard, the Board notes that the veteran testified, 
during his hearing, that he injured his fingers moving 
furniture at Fort Carson, when his hands got caught up 
against the wall.  He asserts that he sustained injuries to 
his third, fourth and fifth fingers on his left hand and to 
his fourth and fifth fingers on his right hand.  The veteran 
indicated that he could not bend his left fifth finger 
properly nor his right third and fourth fingers, and that the 
latter two fingers are deformed.  The veteran's service 
medical records show that, in January 1981, that he was 
treated for droop of extension in the right third and fourth 
fingers and in the left fifth finger.  This record reflects 
that he was three and one-half months post injury.  Since his 
last VA examination in May 2005, he has developed tingling 
and weakness, along with diminished ability to grasp had hold 
things.  The veteran was found to have carpal tunnel syndrome 
(CTS) in his right hand for which he had a surgical release 
done by a private physician in September 2005.  The veteran 
claims that his CTS is a residual of his original in-service 
injury.  The Board finds that this evidence raises questions 
about the nature and extent of the service-connected 
disability.

As such, a medical opinion addressing whether the veteran's 
right CTS represents a residual, or progression, of bilateral 
hand disability for which service connection , and, if not, 
whether it is possible to separate the nonservice-connected 
CTS symptoms from those of the veteran's service-connected 
bilateral hand disability, is also needed to resolve the 
claim.  The Board emphasizes that where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  If the examiner determines 
either that the veteran's right CTS represents a progression 
of, or is associated with, the service-connected bilateral 
hand disability, or that the symptoms/effects of the 
veteran's right CTS cannot be separated from the service-
connected disability, then the examiner should render 
findings responsive to the criteria for rating CTS, under 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007), pertaining 
to evaluation of the median nerve.  

Hence, the RO should arrange for the veteran to undergo VA 
neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination(s), without good cause, shall result in a denial 
of the claim for increase.  See 38 C.F.R. § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VA treatment records from the Denver VA Medical 
Center (VAMC) and the Colorado Springs VA outpatient clinic, 
dated from January 9, 2004 to January 12, 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records since January 12, 2005, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requests for records from Federal 
facilities. 

The Board also points out that the evidence of record shows 
that the veteran has been treated by several private 
healthcare providers during the period in question.  When VA 
is put on notice of the existence of private medical records, 
VA must attempt to obtain those records before proceeding 
with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, in its notice letter, the RO should request that the 
veteran provide authorization to enable it to obtain medical 
records from any private healthcare provider identified by 
the veteran, which are not already in the record.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the 
claims on appeal.  

In this regard, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  

Various court cases have defined VA's duty to notify 
claimants.  As held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  The RO provided the 
general notice required by Dingess/Hartman in a letter dated 
in March 2006, prior to the last readjudication of his claim 
in an August 2007 SSOC.

In February 2005 and March 2006, the RO sent the veteran 
notice letters which addressed his claims for an increased 
rating for his left and right hand disabilities.  However, 
the collective notices of the RO in the record fail to meet 
the specific notice requirements applicable to claims for 
increased ratings discussed by the United States Court of 
Appeals for Veterans Claims (Court) in a recent decision, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the February 2005 and the March 2006 VCAA letters 
collectively provided the notice required in (1), (3) and (4) 
above in relation to the veteran's claim for a higher rating 
for his bilateral hand disability.  However, the RO has not 
given the general notice required by (2) above.  Accordingly, 
due process requires that notice to the veteran that meets 
the requirements of Vazquez-Flores-particularly that 
specified in (2) above-must be provided.  As action by the 
RO is needed to fulfill the notification provisions of the 
VCAA (see, e.g., Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)), a remand of 
the matter on appeal to the RO is warranted.  

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal, explaining that she has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in her possession, and ensure that its 
notice to the veteran meets the notice requirements of 
Vasquez Flores, as outlined above.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Denver 
VAMC and the Colorado Springs VA 
outpatient clinic all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran, from January 
12, 2005 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The VA specifically should 
request that the veteran provide 
authorization to enable VA to obtain 
records from Drs. R. M. Stafford and D. 
A. Labosky. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez/Flores, 
cited to above (as appropriate).  In 
particular, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's bilateral 
hand disability may be rated under 
38 C.F.R. §§ 4.71a and 4.124a.  The 
notice should also explain that, if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Such notice must also provide examples of 
the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic 
examinations, by physicians, at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his/her examination of the veteran.

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
bilateral hand disability due to an in-
service injury.  The examiner should also 
offer an opinion as to whether the 
veteran has any separately ratable 
neurological residual, such as carpal 
tunnel syndrome (CTS) (in addition to 
orthopedic residuals) as a manifestation 
of the service-connected injuries to the 
veteran's left and right hand.  If so, 
considering all clinical findings, the 
examiner should provide an assessment as 
to whether any impairment of the right or 
left  median or ulnar nerve is best 
characterized as resulting in mild, 
moderate, or severe incomplete paralysis; 
or complete paralysis.

The orthopedic examiner should conduct 
range of motion testing of both hands and 
the individual digits of each hand 
(expressed in degrees of extension) and 
any gap (expressed in inches or 
centimeters) between the fingertip of the 
right fourth finger and the left ring 
finger and the proximal transverse crease 
of the palm, with each finger flexed to 
the extent possible.  In particular, the 
examiner should render specific findings 
as to whether the veteran has "griffin 
claw" deformity, due to flexor 
contraction of the ring and little 
fingers, and/or very marked atrophy in 
dorsal interspace and thenar and 
hypothenar eminences; whether there is 
loss of extension of right fourth finger 
or left ring finger; whether the veteran 
cannot spread the fingers (or reverse); 
and whether flexion of the wrist is 
weakened..  

The examiner should also provide findings 
as to whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected fingers.   If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of the right fourth finger 
and the left ring finger; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion 
of the affected finger.  The examiner 
should also indicate whether the 
disability of the right fourth finger or 
the left ring finger is comparable to 
amputation of that finger, as well as 
whether there is any ankylosis of the 
veteran's service-connected fingers, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the veteran's right CTS 
represents a residual, or progression of, 
the veteran's in-service injury to the 
right hand for which service connection 
has been granted.  If not, the examiner 
should indicate whether it is possible to 
separate the veteran's CTS symptoms from 
those of the veteran's service-connected 
hand disability.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the higher rating 
claim.  If the veteran fails, without 
good cause, to report to any scheduled VA 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



